             Case 7:93-mj-01376-MRG Document 4 Filed 11/13/20 Page 1 of 1


 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK                                     ~~ URIGINAL

 UNITED STATES OF AMERICA,
                                                         Case No.: 93 MJ 01376          (MRG)
                                      Plaintiff,
                                                         ORDER OF DISMISSAL
                        -against-

          Celia Florcruz


                                      Defendant.


         Motion by the Government to dismiss is granted and the above-captioned case is hereby

dismissed.




                                                           SO ORDERED.




Dated:          13     day of _N_o_v_em_b_e_r_ _ _ __, 20.2Q__
               Poughkeepsie, New York
